Case: 17-20264      Document: 00514280233         Page: 1    Date Filed: 12/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20264
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RUBEN TOVAR BALLEZA, also known as Rosando Tobar Balleza, also known
as Rosendo Tovar-Ballesa, also known as Rosendo Balleza Tovar, also known
as Rosendo Tovar Balleza, also known as Rosendo Tovar-Balleza, also known
as Rosando T. Balleza, also known as Rosendo Tovar, also known as Ruben
Tovar-Balleza, also known as Rosendo Billesma Tovar, also known as Tosando
Tobar Balleza, also known as Pedro Lezama, also known as Rosendo Towar,
also known as Ruben Balleza, also known as Rosando Tobar,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-427-1


Before JONES, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ruben Tovar
Balleza has moved for leave to withdraw and has filed a brief in accordance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20264    Document: 00514280233     Page: 2   Date Filed: 12/20/2017


                                 No. 17-20264

with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Tovar Balleza has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2